Exhibit 10.28

 

MEMORANDUM OF AGREEMENT    Norwegian Shipbrokers’ Association’s Memorandum of
Agreement for sale and purchase of ships. Adopted by The Baltic and
International Maritime Council (BIMCO) in 1956. Dated: 1st December 2006   
Code-name    SALEFORM 1993    Revised 1966, 1983 and 1986/87.

Bocimar International nv of De Gerlachekaai 20,2000 Antwerp, Belgium

hereinafter called the Sellers, have agreed to sell, and

A company and flag to be nominated by ‘Quintana Management’, Greece - Quintana
to perform as

buyers or Quintana guaranteeing performance of their nominee Buyers -

hereinafter called the Buyers, have agreed to buy Hull Number H1051, at Shanghai
Waigaoqiao Shipyard being a 177,000 DWT, Capesize, Bulk Carrier

Name: To be named ‘Mineral Temse’

Classification Society/Class:

Under construction to be delivered 2007

Flag: Intention Belgian flag         Place of Registration: Intention Antwerp

Call Sign: N/A             Grt/Nrt: N/A

Register Number: N/A

hereinafter called the Vessel, on the following terms and conditions:

Definitions

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modem form of
written communication.

“Classification Society” or “Class” means the Society referred to in line 4.

“Shipbuilding Contract” means the Shipbuilding Contract dated 5th November 2004
with Shanghai Waigaoqiao Shipbuilding Co. Ltd and China Shipbuilding Trading Co.
Ltd

 

1. Purchase Price US$92,500,000 (Ninety Two Million, Five Hundred Thousand
Untied States Dollars)

 

2. Deposit

As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price within 3 (three) banking
days from the date of this Agreement having been signed by both parties by fax.
Buyers to sign MOA within 48 hours of agreeing main terms and receiving copy by
Arrow, and to send by fax to Sellers for countersigning. This deposit shall be
placed with namely Fortis Bank nv, Warandeberg 3, 1000 Brussels, Contact person:
Mr. Filip Provoost TEL: 32(0)2 565.00.97, FAX .. 32(0)2 565 07.99, EMAIL: filip.
provoost@fortis.com and held by them in a joint interest bearing account for the
Sellers and the Buyers, to be released in accordance with joint written
Instructions of the Sellers and the Buyers. Interest, if any, to be credited to
the Buyers. Any fee charged for holding the said deposit shall be borne equally
by the Sellers and the Buyers.



--------------------------------------------------------------------------------

3. Payment

but not later than 3 banking days after the Vessel is in every respect
physically ready for delivery in accordance with the terms and conditions of
this Agreement and

The balance of the purchase price (including any extra’s) shall be paid to
Sellers’ account upon delivery of the Vessel by the Sellers to the Buyers.

The Buyers will lodge the balance of the purchase price with Sellers’ bank 1
(one) banking day in advance of anticipated delivery which shall be released
against presentation of a protocol of delivery and acceptance signed by the
Sellers and Buyers and if required, countersigned by Buyers financing bank.

 

4. Inspections

The Buyers have accepted the specification of the Vessel/Hull No. 1051. The
Buyers offer is therefore outright and not subject to any further inspections.
The sellers confirm that there will be no further changes to the Shipbuilding
Contract or the specifications unless with Buyers written consent.

 

5. Notices, time and place of delivery

 

a) The Sellers shall provide the Buyers with 30 (thirty), 21 (twenty-one), 15
(fifteen) and 7 (seven) days approximate notice of the estimated time of
delivery and 3 (three) days’ definite notice of delivery.

 

b) The Vessel shall be delivered to the Buyers ex SWS Shipyard Shanghai on a
back-to-back basis and simultaneously with delivery in accordance with the
Shipbuilding Contract.



--------------------------------------------------------------------------------

Expected time of delivery: End March 2007 in Sellers’ option.

Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 1st September 2007 in
Buyers’ option.

 

c) If the Sellers anticipate that, notwithstanding the exercise of due diligence
by them, the Vessel will not be ready for delivery by the cancelling date they
may notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 48 hours of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 48 hours of receipt of the
Sellers’ notification or if the Buyers accept the new date, the date proposed in
the Sellers’ notification shall be deemed to be the new cancelling date and
shall be substituted for the cancelling date stipulated in line 61.

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.
This procedure to be revived if Sellers anticipate that the Vessel will not be
ready for delivery by the revised cancelling date.

Without prejudice to any agreed cancelling date in accordance with the foregoing
in the event that under the terms of the Shipbuilding Contract the Sellers have
the right to cancel same or to reject the Vessel, the Sellers will advise the
Buyers accordingly and will not exercise their right to terminate the
Shipbuilding Contract or allow the continuation thereof or to reject/accept the
Vessel without first obtaining the approval of the Buyers in relation thereto.
If the Buyers request that the Shipbuilding Contract is terminated or the Vessel
is rejected (with or without qualifications) or fail to do so within three
(3) business days after receiving notice of the relevant event from the Sellers,
the MOA will be automatically cancelled and neither party will have any
obligation against the other, save for the return to the Buyers of any moneys
already paid to the Sellers or deposited in escrow pursuant to the terms of the
MOA. If the Buyers request the Sellers to accept the Vessel (with or without
qualifications) or not to terminate the Shipbuilding Contract then the Sellers
shall do so and the Buyers shall not thereafter refuse delivery of the Vessel
under the MOA because of the Sellers following the Buyers instructions in
respect of this particular matter. Failure of the Sellers to advise the Buyers
of their right to terminate the Shipbuilding Contract or to reject the Vessel
will be a reason for the Buyers to terminate the MOA and for the provisions of
Clause 14 of the MOA to apply.

The Sellers will pass to the Buyers all compensation received from the Shipyard
in lieu of any claims as provided in the Shipbuilding Contract, the same being
deducted from the Purchase Price namely:

a) delay in delivery;

b) deficiency in actual deadweight;

c) deficiency in actual speed;

d) deficiency in specific fuel consumption.



--------------------------------------------------------------------------------

7. Spares/bunkers, etc.

The Vessel is to be delivered to the Buyers including everything aboard and
ashore and all those parts ordered to be included in the shipbuilding
specifications and spare parts and equipment, including radio installation and
navigational equipment, which are to be deemed to be the property of the
Sellers. Owners’ supplied items are to be provided by the Buyers at their
expense. Lubricating oils will be paid for by the Buyers against presentation of
invoices. All plans and drawings to be supplied by the Builders according to the
Shipbuilding Contract and specifications are to be included in the sale. Up
until the time of handover of the Vessel from the Sellers to the Buyers, the
Vessel will be at the risk and expense of the Sellers in accordance with the
terms of the Shipbuilding Contract and specifications.

A shipmodel is to be included in price.

The Buyers shall take over the remaining bunkers and pay the current net market
price (excluding barging expenses) at the port and date of delivery of the
Vessel.

 

8. Documentation

The place of closing: Venue nominated by the Sellers.

The Sellers are to provide documentation reasonably required to effect the
registration of the Vessel under the flag and ownership of the Buyers, the
Buyers itemising their requirements well in advance of the handover. There will
be no intermediate registration. If the Buyers require



--------------------------------------------------------------------------------

intermediate registration, they will reimburse the Sellers the cost of
intermediate registration. If Sellers require intermediate registration same
will be for their account.

 

9. Encumbrances

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.

 

10. Taxes, etc

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

Sellers have declared intention Belgian flag/Antwerp against extra cost which
for Buyers account.

 

11. Condition on delivery

The Vessel is to be delivered with all her class and trading certificates clean
and valid (albeit that these will be interim certificates and might have
conditions /notes/recommendations which are customarily applicable to
newly-built ships of this type) in the name of the Sellers.



--------------------------------------------------------------------------------

12. Name/markings

Naming ceremony and Sponsors will be nominated by Quintana. At Quintana’s
expense, subject to the shipyards approval the yard will paint the ‘Quintana’
logo on the port and starboard sideshell, and ‘Q’ at the bow.

 

13. Buyers’ default

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
Interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.

 

14. Sellers’ default

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.

 

15. Buyers’ representatives

The building supervision will remain with the Sellers. However, the Sellers will
allow the Buyers to send 1 (one) representative to join their supervisory team,
as an observer only, and without interference with the supervisory team of
Sellers. The representative of the Buyers will manifest himself as part of the
supervisory team of the Sellers and will not communicate directly with the
Shipyard and/or its agents, representatives, suppliers, etc., but will
communicate through the foreman of the supervisory team of the Sellers. The
Buyers’ representative is to have the right to attend the sea trials of the
Vessel.



--------------------------------------------------------------------------------

16. Arbitration

 

a)* This Agreement shall be governed by and construed in accordance with English
law and any dispute arising out of this Agreement shall be referred to
arbitration in London in accordance with the Arbitration Acts 1950 and 1979 or
any statutory modification or re-enactment thereof for the time being in force,
one arbitrator being appointed by each party. On the receipt by one party of the
nomination in writing of the other party’s arbitrator, that party shall appoint
their arbitrator within fourteen days, falling which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.

17. Building Warranty - The sellers will obtain the approval of the Shipyard of
an assignment of warranties to the Buyers under Article IX of the Shipbuilding
Contract. If such approval cannot be obtained, the Sellers will exercise their
rights under Article IX of the Shipbuilding Contract for the benefit of the
Buyers. Any legal fees, costs and expenses in connection with the exercise of
such rights will be for the Buyers account.

18. This sale is to be kept private and confidential until Buyers’ press
release.

 

/s/ Stamatis Molaris     /s/ Maxime Van Eelke

Stamatis Molaris

CEO

   

Maxime Van Eelke

ATTORNEY-IN-FACT

For the Buyers     For the Sellers